SPAETH, Judge,
dissenting:
I confess my inability to distinguish this case from Commonwealth v. Carter, 427 Pa. 53, 233 A.2d 284 (1967), and Commonwealth v. Pritchett, 225 Pa.Super. 401, 312 A.2d 434 (1973). To be sure, there are factual differences, but not, I submit, any of legal consequence.
The essential fact in Carter was that the informer “was the only material witness to the alleged narcotics transaction besides the police and the accused himself.” 427 Pa. at 58, 233 A.2d at 286. The same may — must—be said here.
The majority says that “the policeman in Carter testified that he was introduced to Carter by the informant and that Carter made the sale to the informant in his (the policeman’s) presence . . . .” Majority Opinion at 1088 (em*89phasis in original). I do not see that it makes a difference whether the informer introduces the defendant to the undercover agent, or whether someone else does. As to the sale being made in the presence of the agent: that occurred here here, too. The sale was to the agent. The informer set it up, and watched it happen. Specifically: The informer drove the agent to the corner of Franklin and Oxford Streets, and parked. Then the informer got out of the car, lifted the hood, and turned off the lights: obviously, a signal. Then the informer crossed the street and waited, some thirty feet away. After appellant had sold the heroin to the agent, the informer returned to the car, and drove the agent away. Thus, in terms of materiality the informer here was every bit as material a witness as was the informer in Carter.
The majority also says that in Carter the identification of the defendant “by both police witnesses was based solely on the single drug transaction there involved; while in the instant case, the backup officer . . . testified that he had previously arrested the [ajppellant and accordingly could more easily identify him.” Majority Opinion at 1088. However, the prosecutor may not in advance preclude a defendant from learning the identity of an informer simply by pyramiding the number of police witnesses. The very purpose of the rule that the identity of an informer who is a material eye witness must be disclosed is to prevent just such conduct. Thus in Carter the Supreme Court said:
Elemental to our concept of fairness, as well as that embodied in the federal constitution, is the awareness that the testimonial perspective of police officers is conditioned by the “often competitive enterprise of ferreting out crime.” Johnson v. United States, 333 U.S. 10, 14, 68 S.Ct. 367, 369, 92 L.Ed. 436 (1948).
427 Pa. at 61, 233 A.2d at 288.
In this regard it is also important to cite Roviaro v. United States, 355 U.S. 53, 77 S.Ct. 623,1 L.Ed.2d 639 (1957), which is the seminal case on the subject of when an informer’s identity must be disclosed. There, “the Government relied *90on the testimony of two federal narcotics agents, Durham and Fields, and two Chicago police officers, Bryson and Sims, each of whom knew petitioner by sight.” 353 U.S. at 56, 77 S.Ct. at 625 (emphasis added). The Court nevertheless held that the informer’s identity should have been disclosed, because “Doe [the informer] had helped to set up the criminal occurrence and had played a prominent part in it.” 353 U.S. at 64, 77 S.Ct. at 629.
The majority says that “Pritchett must also be distinguished from the instant case in that in Pritchett, the defense was ‘entrapment’, and the informant (if not an eyewitness) was at least an active participant in the events leading up to the illegal transaction . . ..” Majority Opinion at 1088. I do not find Pritchett distinguishable on these grounds. Certainly here the informer was “an active participant”; as discussed above, he set up the sale, watched it happen, and drove the agent away. Whether the defense is entrapment or mistaken identity is not significant; in Carter the defense was mistaken identity. In any case, it would seem that it should be harder for a defendant to compel disclosure of the informer’s identity when the defense is entrapment, because in such a case at least there is no doubt that the defendant did make the sale. The reason the cases make nothing turn upon whether the defense is entrapment or mistaken identity is that in either sort of case the informer’s participation may make him a material witness; it is materiality that counts.
Finally, the majority quotes and relies upon the lower court’s findings of fact. Majority Opinion at 1087. These findings simply represent the lower court’s opinion that the informer would not be able to say anything material if his identity were disclosed, and if defense counsel were therefore able to interview him. It was not the function of the court to express such an opinion. As said in Roviaro:
The desirability of calling John Doe as a witness, or at least interviewing him in preparation for trial, was a matter for the accused rather than the Government to decide.
*91353 U.S. at 64, 77 S.Ct. at 629.
The judgment of sentence should be vacated and the case remanded for new trial, with instructions to the lower court to require the prosecutor to disclose the identity of the informer.
HOFFMAN, J., joins in this opinion.